Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-20 directed to inventions non-elected without traverse.  Accordingly, claims 6-20 been cancelled.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on February 10, 2022.

The application has been amended as follows: 

Claim 29 has been amended as follows:
“The removable arch adjustment appliance of claim 1, wherein the folds have” has been amended to read --The removable arch adjustment appliance of claim 1, wherein different folds the folds have--

Claim 30 has been amended as follows:
“wherein the non-linear force that decrease as the space” has been amended to read --wherein the non-linear force decreases as the space--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed removable arch adjustment appliance comprising a transpalatal element comprising a sheet of material coupled to the removable shell, the sheet of material shaped to follow the contours of the patient’s palate and arranged to span the patient’s palate, wherein the sheet of material includes folds extending a length of multiple of the plurality of cavities in an anterior to posterior direction, wherein the folds having folding radiuses that are configured to provide a non-linear force that expands a space between posterior teeth on each side of the patient’s jaw or palate in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/11/2022